Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-12 directed to species with non-elected without traverse.  
Accordingly, claims 9-12 have been cancelled.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claim 1, “A marker comprising: a two-dimensional pattern code; and at least two attitude inversion detection patterns each of which consisting of a transparent cylindrical body having a pattern on a side face in a range of 180 degrees around the central axis, the attitude inversion detection patterns being provided so as to be orthogonal to each other on the same plane as that of the two-dimensional pattern code.” has been changed to -- A marker comprising: a two-dimensional pattern code; and at least two attitude inversion detection patterns each of which consisting of a transparent cylindrical body having a pattern on a side face in a range of 180 degrees around a central axis of the cylindrical body, the attitude inversion detection patterns being provided so as to be orthogonal to each other, wherein the two-dimensional pattern code and the attitude inversion detection patterns are provided on a same plane.--
2) Claim 2, “The marker according to claim 1, wherein the two-dimensional pattern code has a rectangular shape, the first one of the attitude inversion detection patterns is provided to be parallel to the first side constituting the rectangular shape, and the second one of the attitude inversion detection patterns is provided to be parallel to the second side that constitutes the rectangular shape and that is adjacent to the first side.”  has been changed to -- The marker according to claim 1, wherein  the two-dimensional pattern code has a rectangular shape, a first one of the attitude inversion detection patterns is provided to be parallel to a first side constituting the rectangular shape, and a second one of the attitude inversion detection patterns is provided to be parallel to a second side that constitutes the rectangular shape, wherein the second side is adjacent to the first side.--
3) Claim 3, “The marker according to claim 1, wherein the pattern includes: a first colored section having at least two color sections in the central axis direction within the range of 90 degrees around the central axis of the side face for example; and a second colored section having at least two color sections in the central axis direction within the range of 90 degrees around the central axis of the side face adjacent to the first colored section so that the second colored section is different from the first colored section.” has been changed to -- The marker according to claim 1, wherein the pattern includes: 
a first colored section having at least two color sections in the central axis direction within a range of 90 degrees around the central axis of the side face; and a second colored section having at least two color sections in the central axis direction within the range of 90 degrees around the central axis of the side face adjacent to the first colored section so that the second colored section is different from the first colored section.--
4) Claims 9-12 have been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Andersson (WO 0146644) discloses a marker with two dimensional pattern code thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, “A marker comprising: a two-dimensional pattern code; and at least two attitude inversion detection patterns each of which consisting of a transparent cylindrical body having a pattern on a side face in a range of 180 degrees around a central axis of the cylindrical body, the attitude inversion detection patterns being provided so as to be orthogonal to each other, wherein the two-dimensional pattern code and the attitude inversion detection patterns are provided on a same plane”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito (US 20200025562) teaches marker constitute transparent body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886